t c memo united_states tax_court steven j feldman petitioner v commissioner of internal revenue respondent docket no 1719-16l filed date steven j feldman pro_se kathleen k raup for respondent memorandum opinion ruwe judge this case concerns petitioner’s appeal of respondent’s determination to sustain the filing of a notice_of_federal_tax_lien nftl to collect petitioner’s unpaid tax_liabilities for taxable years and years in question the issue before the court is whether to grant respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine dispute exists as to any material fact and that the determination to maintain an nftl filed under sec_6323 should be sustained petitioner responded twice to respondent’s motion but did not contest respondent’s material factual allegations after reviewing these allegations along with the attached declaration and exhibits we conclude that no material facts that respondent relies on are in dispute and that this case is appropriate for summary adjudication background petitioner resided in pennsylvania when he filed his petition petitioner filed income_tax returns for the years in question but failed to pay all liabilities reported on the returns respondent assessed all tax shown on the returns on or about date petitioner requested and was granted an installment_agreement to pay his outstanding tax_liability for the taxable_year petitioner made payments until date but then defaulted respondent terminated the agreement on date in date respondent 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times initiated a levy on petitioner’s social_security_benefits and on june and date received two separate payments of dollar_figure which were applied against petitioner’s outstanding tax_liability for the taxable_year on or about date petitioner submitted to respondent a form_656 offer_in_compromise form oic for his unpaid tax_liabilities for the years in question respondent accepted petitioner’s offer-in-compromise oic petitioner’s oic was for dollar_figure and required an initial offer payment of dollar_figure an application fee of dollar_figure and monthly payments of dollar_figure petitioner submitted the initial offer payment and application fee with his oic but failed to make a single required monthly payment respondent sent petitioner a letter dated date to his last_known_address advising him that the oic was closed for nonpayment petitioner denies that the letter was sent to the proper address but he did receive it in a letter dated date petitioner requested that respondent reconsider closing the oic on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising petitioner that respondent had filed an nftl for petitioner’s unpaid tax liabilitie sec_2respondent’ sec_2014 levy action is not at issue in this case for the years in question and that petitioner could receive a hearing with the internal_revenue_service irs office of appeals on date petitioner submitted via facsimile to respondent a timely form request for a collection_due_process or equivalent_hearing request for a cdp hearing in which he did not contest the underlying liabilities but instead argued that the nftl should be withdrawn because it was filed while he had an outstanding request with respondent to reconsider rejecting his oic his expenses exceeded his income and collection action would create an undue_hardship because of his illness and physical disability on date a settlement officer so from the irs office of appeals verified and acknowledged receipt of petitioner’s request for a cdp hearing the so sent petitioner a letter dated date advising him that the so had received his request for a cdp hearing and scheduling a conference call for date the letter explained to petitioner that his oic that was rejected on date would not be reconsidered and requested that petitioner submit by date a completed form_656 oic and a completed form 433-a collection information statement for wage earners and self-employed individuals if petitioner would like to file a new oic proof of current payment compliance a form 433-a and attached earnings statements bank account statements life_insurance account statements and investment account statements if petitioner wished to demonstrate financial hardship and have his accounts placed in currently not collectible cnc status and a completed form application_for withdrawal of filed form_668 y notice_of_federal_tax_lien if petitioner wanted respondent to consider petitioner’s request to have the nftl withdrawn on date petitioner contacted the so and requested and was granted an extension to provide the requested documents until date on date the so told petitioner that he needed to increase his tax withholding to come into current payment compliance petitioner acknowledged this but told the so that he could not afford to increase his withholding on date petitioner provided the requested documents except for the form_656 oic on date petitioner and respondent had a conference call petitioner told the so that he would file a new oic at a future date the so told petitioner that she needed substantiation for the expenses listed on petitioner’s form 433-a and that petitioner would be entitled to the lesser_of the maximum local or national standards or his actual expenses petitioner was granted an extension until date to substantiate the expenses on date petitioner and the so had a conference call petitioner told the so that he had no withholding for the taxable_year and the so advised petitioner that he was ineligible for a collection alternative if he was not in payment compliance on date petitioner hand delivered documents to the so to support his request to have his accounts placed in cnc status on date respondent requested additional substantiation for out-of-pocket health care expenses which petitioner agreed to provide by date the so was informed on date that petitioner had failed to provide the requested substantiation on date the so determined from the documents petitioner provided that his monthly income exceeded monthly expenses by dollar_figure on the same day the so sent petitioner a letter offering an installment_agreement if petitioner provided proof that he was in current payment compliance and advising him that she was scheduling a conference call for date to conclude the cdp hearing on date the so declined petitioner’s request that the nftl be withdrawn and on date considered all issues petitioner raised at the cdp hearing on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or for the years in question and petitioner timely petitioned this court alleging respondent erroneously determined that he was not eligible to have his accounts placed in cnc status respondent did not provide petitioner with sufficient time to submit documentation to the irs office of appeals and respondent wrongfully determined that the lien should not be withdrawn a summary_judgment discussion summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in deciding whether to grant summary_judgment we view the evidence in the light most favorable to the nonmoving party bond v commissioner t c however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 on the basis of the record we conclude that there is no genuine dispute of material fact and that a decision may be rendered as a matter of law b standard of review petitioner does not challenge his underlying tax_liabilities but challenges the administrative determination by respondent to sustain an nftl to facilitate collection of petitioner’s outstanding tax_liabilities for the years in question the court reviews administrative determinations by the irs office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 114_tc_176 a determination is an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir c analysis the determination of the irs office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 our review of the record establishes that the so properly considered all of these factors when making her determination petitioner contends that he is insolvent and therefore eligible to have his accounts placed in cnc status to be eligible to have his accounts placed in cnc status the taxpayer must demonstrate that on the basis of his assets equity income and expenses he has no apparent ability to make payments on the outstanding tax_liabilities see foley v commissioner tcmemo_2007_242 94_tcm_210 a taxpayer’s ability to make payments is determined by calculating the excess of income over necessary living_expenses internal_revenue_manual pt date an so does not abuse her discretion when she employs local and national standards to calculate the taxpayer’s expenses and ability to pay see friedman v commissioner tcmemo_2013_44 at marks v commissioner tcmemo_2008_226 wl in reviewing for abuse_of_discretion the court does not substitute its judgment for that of the so or recalculate the taxpayer’s ability to pay see o’donnell v commissioner tcmemo_2013_247 at the so determined petitioner’s income on the basis of his social_security_benefits and pension payments petitioner’s living_expenses were computed using the documents he provided and the national and local standards after reviewing this information respondent determined that petitioner could make installment_agreement payments of dollar_figure per month therefore we find that the so did not abuse her discretion in concluding that petitioner was not eligible to have his accounts placed in cnc status petitioner contends that he was rushed to provide the documentation requested by the so when the irs office of appeals gives the taxpayer a specific timeframe to submit requested items it is not an abuse_of_discretion to move ahead if the taxpayer fails to submit the requested items 135_tc_344 glossop v commissioner tcmemo_2013_208 at further an so is not required to negotiate indefinitely or wait any specific time before issuing a determination kuretski v commissioner tcmemo_2012_262 at aff’d 755_f3d_929 d c cir petitioner has not pointed to any specific evidence that he felt rushed to provide and it appears from the record that petitioner submitted all evidence that he felt was necessary even if petitioner did not submit all evidence requested by the so or that he felt was necessary he was given adequate time the so required petitioner to provide documents within a certain timeframe petitioner requested and was granted multiple extensions from august through date to submit various documents the so was not required to indefinitely wait for petitioner to be satisfied that he had provided all of the documents that he felt were necessary therefore we find that the so did not abuse her discretion by concluding the cdp hearing on date petitioner contends that respondent’s filing of the nftl was premature and not in accordance with proper administrative procedures because the nftl was filed while an oic was under consideration and before the end of the period to dispute the oic’s rejection in pertinent part sec_6323 provides that respondent may withdraw an nftl if he determines the filing of the nftl was premature or not in accordance with administrative procedures the taxpayer entered into an installment_agreement unless the agreement provides otherwise the withdrawal will facilitate collection or with the taxpayer’s consent the lien’s withdrawal would be in the best interests of the taxpayer and the united_states respondent’s filing of the nftl was not premature and it was filed in accordance with administrative procedures although the nftl was filed on date while petitioner’s oic was being reconsidered respondent is not precluded from filing an nftl while an oic is being considered 129_tc_178 n taggart v commissioner tcmemo_2013_113 at therefore we find that respondent’s filing of the nftl was not premature petitioner was not a party to an installment_agreement with respondent when the nftl was filed and petitioner did not present any evidence that withdrawal of the nftl would facilitate collection or be in the best interests of petitioner and the united_states finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
